Citation Nr: 9930616	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  96-06 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to secondary service connection for a 
psychiatric disorder.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left femur, currently rated 30 percent 
disabling.

3.  Entitlement to an increased rating for a low back 
disorder, currently rated 10 percent disabling.

4.  Entitlement to a total compensation rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1973.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1995 decision of the VA RO which 
denied increased ratings for the veteran's service-connected 
residuals of a left femur fracture (currently rated 30 
percent) and a low back disorder (currently rated 10 
percent).  The case also came to the Board from a May 1996 RO 
decision that denied secondary service connection of a 
psychiatric disorder and denied a total compensation rating 
based on individual unemployability.  In June 1998, October 
1998, and May 1999, the Board remanded the case; the case was 
most recently returned to the Board in August 1999.


FINDINGS OF FACT

1.  The veteran has not submitted evidence of a plausible 
claim for secondary service connection for a psychiatric 
disability.

2.  The service-connected residuals of a fracture of the left 
femur do not cause more than marked left hip disability.

3.  The veteran's service-connected low back disorder is 
productive of moderate limitation of motion of the lumbar 
spine.

4.  The veteran is currently service-connected for residuals 
of a fracture of the left femur, rated 30 percent; and a low 
back pain, rated 20 percent (pursuant to the present Board 
decision); his combined compensation rating is 40 percent.  
He has a number of non-service-connected conditions including 
heart disease.

5.  The veteran has a high school education and additional 
technical school training; his employment experience includes 
various jobs such as hand sewer, steel fabricator, technical 
school instructor, and oil burner technician; and he last 
worked in 1993.

6.  The veteran's service-connected disabilities do not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's claim for secondary service connection for 
a psychiatric disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The criteria for a rating in excess of 30 percent for 
residuals of a left femur fracture have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 5255 
(1999).

3.  The criteria for a 20 percent rating for a low back 
disorder are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Codes 5292, 5295 (1999).

4.  The requirements for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Navy from June 1966 
to July 1973.  His service medical records show he sustained 
a closed fracture of the mid shaft of the left femur in June 
1970 in a car accident.  In July 1970 he underwent an open 
reduction and internal fixation with a Kuntscher rod, and had 
an uneventful postoperative course.  In June 1971, the 
intramedullary nail was removed.  In July 1971, he was found 
to be fit for full military duty by a medical board.  His 
July 1973 service separation examination noted a scar of the 
left upper leg and left buttock.  No abnormalities of the 
lower extremities were otherwise noted.  The service medical 
records, including service separation examination, showed no 
complaint or finding of a psychiatric disorder.

On an April 1974 VA examination, the diagnoses were bilateral 
talipes equinovarus; 1st degree hammertoe of the left 5th toe; 
status post fracture of the left femur with surgical repair 
and intramedullary nail with minimal adjacent muscle 
calcification; left knee, no abnormality determined; 
increased range of rotation of the left hip; and skin disease 
not found.

On a May 1974 VA orthopedic examination, it was noted that 
the veteran had an excessive external rotation of the left 
leg.  The examiner said that this implied a healing in a 
malposition of the upper and lower major femoral fragment to 
a degree that permitted normal walking for the most part, but 
permitted roughly 80 degrees additional voluntary external 
rotation.  The diagnoses were residuals, malunion of the 
femoral fragments following a fracture of the mid-third shaft 
of the femur; residuals, calcification in the muscle body of 
the gluteus medius, left side, presenting at the upper third 
of the Kuntscher rod; and abnormal mobility.

In June 1974, the RO granted service connection for residuals 
of a fracture of the left femur, rated 20 percent disabling.

The veteran was admitted to a VA medical center (VAMC) in 
October 1987 for alcohol rehabilitation.  It was noted that 
this was the most recent of several admissions.

In February 1988 the veteran sought a voluntary admission to 
a VA post-traumatic stress disorder (PTSD) evaluation 
program.  It was reported he had no severe PTSD symptoms but 
wanted to address his drinking problem.  The diagnoses were 
PTSD and alcohol dependence.

On June 1988 and April 1989 VA compensation examinations, the 
malunion from the residuals of the fracture of the left femur 
was noted; no psychiatric findings were reported.

On a VA psychiatric examination in January 1990, the examiner 
noted that there were findings suggesting PTSD, but that 
depression was significant and alcoholism in the past had 
been a cover-up for anxiety and depression.  The diagnoses 
included dysthymic disorder, history of alcoholism, and 
possible PTSD of a mild nature.

In February 1990 Robert Hottentot, D.O., reported evaluating 
the veteran for back pain, which reportedly began after an 
employment injury in January 1989.  The veteran was on 
workman's compensation.  

In March 1990 the RO denied service connection for PTSD.  It 
was noted that the evidence does not verify a stressor to 
support a diagnosis of PTSD and that the most recent VA 
psychiatric examination did not contain a clear diagnosis of 
PTSD.  The veteran filed a notice of disagreement, and a 
statement of the case was issued, but he did not complete an 
appeal by filing a timely substantive appeal.

In September 1991 the Board denied service connection for a 
foot disability including pes cavus.  The Board also granted 
an increased rating of 30 percent for the service-connected 
residuals of a fracture of the left femur (it was determined 
the condition caused a marked hip disability).  

In November 1991 Dr. Hottentot reported he saw the veteran in 
his office in July 1991 for an exacerbation of low back pain 
that appeared to be work related.  It was reported the 
veteran should not be involved in heavy construction or 
outside responsibilities.  The doctor said that the veteran 
was in training to work in the refrigeration field and that 
was a trade that he could do and would be a lot less 
stressful to his back.

On a VA examination in November 1992, the impression was 
chronic upper lumbar pain secondary to mechanical-type 
dysfunction and strain.  The doctor said the veteran had a 
significant postural abnormality with a short left leg and a 
sizable limp.  The doctor added that these findings were a 
direct result of the veteran's car accident in 1970 and 
contributed to the veteran's complaints of low back pain.  An 
X-ray report noted there "may be" early degenerative 
spurring at L1-2.  (The examination report also notes that he 
was employed as an assistant instructor at a technical 
college.)

In December 1992 the RO granted secondary service connection 
for a low back disorder, and the RO assigned a 10 percent 
rating under the criteria for lumbosacral strain.

VA outpatient treatment records show the veteran was seen for 
complaints of low back pain in February 1994.  He was 
instructed in the use of walking with a cane and referred to 
physical therapy for instruction in back exercises in March 
1994.  He was instructed in proper body mechanics, and his 
potential for rehabilitation was considered good.  In August 
1994 it was noted that his rotational malunion of the left 
femur without angular deformity might contribute some to his 
low back pain.  It was recommended that he continue with his 
exercise program.

The veteran filed a claim for an increased rating for his 
service-connected disabilities in May 1995.

VA outpatient treatment records show the veteran was seen in 
February and June 1995 for follow-up on his home exercise 
program for low back pain.  It was noted that he had no 
complaints.  He had full range of motion of the lumbosacral 
spine with some discomfort on side bending and some 
tenderness over the lumbosacral area without muscle spasm.  

On an October 1995 VA orthopedic examination, the veteran 
said his low back pain was constant and had gotten worse.  He 
said his left leg was not painful but ached most of the time.  
The examiner reviewed previous X-rays and said the post-
operative axial alignment of the left femur was quite linear 
in 2 planes, but clinically there was the marked external 
rotational deformity.  The shaft of the left femur remained 
solidly united.  X-rays of the lumbosacral spine were 
relatively unremarkable, showing only very minor degenerative 
changes.  Examination showed he had a notable postural dorsal 
kyphosis.  He could walk both with and without a cane.  There 
was a noticeable catch to his gait related to the marked 
external rotational deformity of the left femur.  He could 
walk very well on his toes and heels.  He was capable of a 
full squat/deep knee bend and easily rose again to the 
standing position.  He had low back flexion to 75 degrees, 
backward extension to 10 degrees, lateral flexion to 15 
degrees on the right and 20 degrees on the left, and 
bilateral rotation to 50 degrees.  With the motions there was 
a stated slight increase in low back pain.  There was a 
modest tenderness over the mid and lower back, but no 
palpable muscle spasm.  The left leg was 1/4 to 3/8 inch 
shorter than the right.  In the supine position, the left 
lower extremity was markedly rotated.  He had left hip 
flexion to 115 as compared to 120 on the right.  He had 
external rotation to 55 degrees on the left (with such 
movement starting at 30 degrees) and 25 on the right.  
Internal rotation lacked 5 degrees to the neutral point on 
the left and was to 20 degrees on the right.  Abduction was 
to 40 degrees bilaterally.  The diagnoses were status post 
old motor vehicle accident with a fracture of the mid-shaft 
of the left femur, old evulsion fractures/calcification of 
the left greater trochanter, and marked external rotation 
deformity of the left leg; mild degenerative joint disease of 
the lumbosacral spine; and chronic low back pain.  The 
examiner added that he suspected that the veteran's low back 
pain related more to the post-traumatic changes about the 
left hip and femur and particularly to the rotational 
deformity of the left femur.

In a December 1995 disability report filed in connection with 
a claim for disability benefits from the Social Security 
Administration (SSA), the veteran said he could not work 
because of back pain and chest pain (angina).  He reported 
that he last worked in October 1993 as a burner technician 
for an oil company.  He listed work experience as welder and 
a hand sewer for a shoe shop.

In January 1996 the veteran filed a claim for secondary 
service connection for a psychiatric disorder (claimed as a 
depressive neurosis).  

In February 1996 the veteran filed a claim for a total 
compensation rating based on individual unemployability.  He 
indicated he had completed 2 years of college level education 
and last worked November 1993 for an oil company.  He listed 
work experience as a hand sewer, welder, and oil burner 
technician.

A March 1996 VA psychiatric examination noted the veteran 
said he could not work because of his low back pain.  He said 
he worked many years until 1990 as a steelworker, but he fell 
injuring his back in an accident in 1990 and had been on 
workman's compensation for 2 years.  He reported last 
employment in 1993.  He reported no psychiatric treatment 
except for a 1987 admission for alcohol dependence.  The 
diagnoses were adjustment disorder with depressed mood, and 
alcohol dependence in remission.  The examiner said that it 
did not appear that the veteran's adjustment disorder with a 
depressed mood was due to and proximately the result of the 
service-connected back or left hip and femur disorders.  The 
doctor commented that it seemed the veteran had a 
considerably high level of depression as a result of ongoing 
problems with angina and back pain from the 1990 injury, and 
it appeared that some degree of depression arose from the 
service-connected left femur and low back conditions.  It was 
noted that stress, pain, and loss of function tend to give 
rise to depression in many individuals, and in the present 
case stressors included angina, two types of back pain, femur 
pain, and financial stress.

On a May 1996 psychological evaluation in connection with a 
claim for SSA benefits, the veteran reported that he found it 
difficult to do many things because of back and leg problems.  
He reported that the VA had found that he had PTSD.  The 
examiner stated that it seemed that the veteran was suffering 
from PTSD which was not debilitating.  (No stressors to 
support the diagnosis were set forth.)  Another May 1996 
report notes an adjustment reaction to chronic pain.

At a hearing at the RO in July 1996, the veteran described 
impairment from his service-connected disabilities.  It was 
argued that such conditions led to depression.  He maintained 
that service-connected conditions rendered him unemployable.  
He related he last worked as steel fabricator in 1990, and 
then he went to school to become an air conditioning and 
refrigeration technician.  He said he taught at that school 
for 2 semesters and his job was eliminated for lack of funds.  
He said he then went to school for 3 months to be an oil 
burner technician.  He stated he worked in that field for 
about 2 months before he stopped working in late 1993 because 
of the physical demands of the job.  He said his 2 years of 
college were in technical not academic fields.  He said he 
had been turned down twice for SSA benefits.  He said he had 
constant pain in his low back pain and aching in his left 
leg.  He related that he could lift approximately 40 pounds 
and carry only 20 pounds.  He said he could walk 
approximately 100 yards and then need to stop because of pain 
in his left leg and back.  He said he felt depressed most of 
the time.  He said he spent his time working in his 
woodworking shop and driving around in his car.

VA medical records show that the veteran underwent coronary 
artery bypass grafting for heart disease in August 1996.

A November 1996 decision by a SSA administrative law judge 
found the veteran to be disabled pursuant to SSA standards 
because of his disabilities which the administrative law 
judge listed as residuals of the fracture of the left femur 
(including a marked external rotation of the left leg and a 
leg length discrepancy), instability of the left ankle and 
leg, chronic low back pain, ischemic heart disease with 
angina pectoris and postoperative residuals of coronary 
artery bypass grafting, PTSD, bilateral pes cavus deformity, 
and alcohol abuse (in remission and not considered a 
disabling factor).  Related medical and other records 
considered by the SAA are on file.

A March 1997 VA orthopedic examination noted the veteran had 
undergone a cardiac bypass surgery with removal of a vein in 
the left leg in the fall of 1996.  He said the low back was 
the major reason he was unemployable.  Examination noted he 
walked with a minimal limp and used a cane in his right hand.  
He had equal circumferences of the thighs and calves.  He had 
back flexion to 80 degrees, backward extension to 10 degrees, 
lateral bending to 15 to 20 degrees bilaterally, and 
bilateral rotation to 15 degrees.  Heel and toe walking was 
done well.  There was no motor deficit.  Both hips had full 
flexion.  In the left leg, he had internal rotation to 0 
degrees and external rotation to 80 degrees.  Leg lengths 
were 98 centimeters, bilaterally.  The diagnoses were status 
post healed fracture of left femur with marked rotational 
malalignment; status post temporary intramedullary rodding 
for the fracture of the left femur; mild chronic low back 
strain; and cavovarus feet.  The doctor commented that the 
left hip was in good shape.  It was noted that 
unemployability did not exist on the basis of orthopedic 
problems.  In a March 1998 addendum to the examination 
report, the doctor commented that the veteran's cardiac 
status, and to a likely minimal degree the mal-rotation of 
the femur, could produce weakened movement and excess 
fatigability.

VA outpatient treatment records show visits by the veteran in 
1997 and 1998 for various medical conditions including 
coronary artery disease, low back pain, and leg complaints.  
In December 1998 he was noted to have a left leg length 
discrepancy (15mm) and a cavus foot deformity.

II.  Analysis

A.  Secondary service connection for a psychiatric disorder

With respect to the diagnosis of PTSD, service connection for 
PTSD was denied by the RO in March 1990, and the veteran did 
not timely perfect an appeal from that decision.  In the 
absence of a timely appeal, an RO decision is final, with the 
exception that a claim may later be reopened by the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105.  The veteran has not filed to reopen that claim, 
and the present Board decision addresses secondary service 
connection for a psychiatric disorder other than PTSD.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim for secondary service 
connection for a psychiatric disorder; that is, a claim that 
is plausible.  If he has not presented a well-grounded claim, 
there is no VA duty to assist him in the development of the 
claim, and it must be denied.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  To be well grounded a 
claim must be supported by evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).

The requirements of a well-grounded claim for service 
connection include competent evidence of a current disability 
(a medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (medical evidence or, in some 
cases, lay evidence), and of a nexus between the in-service 
injury or disease (or an established service-connected 
condition, in the case of a claim for secondary service 
connection) and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995); Jones v. Brown, 7 
Vet.App. 134 (1994).

The veteran does not assert, nor does the record suggest, 
that any chronic psychiatric pathology was present during 
service, but rather he asserts that he currently has a 
psychiatric disorder caused by his established service-
connected disabilities (residuals of a left femur fracture 
and a low back disorder).  The 1996 VA psychiatric 
examination resulted in a diagnosis of adjustment disorder 
with depressed mood.  The doctor apparently felt that the 
veteran's depression was primarily the result of non-service-
connected heart disease and a post-service back injury, but 
that the service-connected conditions and financial stress 
also contributed to the depression.  In any event, the doctor 
concluded that the veteran's adjustment disorder with 
depressed mood was not proximatedly due to or the result of 
the service-connected disorders.  This VA examination fails 
to provide medical evidence of a nexus required for a well-
grounded claim of secondary service connection for a 
psychiatric disorder.  None of the other medical records on 
file provide such evidence of causality.  The veteran has 
submitted no medical evidence to show that his current 
psychiatric disability was caused or permanently worsened by 
his service-connected disabilities.  

Although the veteran contends that he has a psychiatric 
disability as a result of his service-connected disabilities, 
as a layman he is not competent to render an opinion 
regarding diagnosis or etiology of a disability, and thus his 
statements in this regard do not serve to make the claim well 
grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As no competent medical evidence has been presented which 
links a current psychiatric disability with a service-
connected disability, as required for a well-grounded claim, 
the secondary service connection claim must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).

B.  Increased ratings

The veteran's claims for increased ratings, including a total 
compensation rating based on individual unemployability, are 
well grounded, meaning plausible.  The RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with these claims.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, in a claim for an 
increased rating, the present level of disability is of 
primary concern; generally the most recent evidence is the 
most relevant to the claim.  Francisco v. Brown, 7 Vet.App. 
55 (1994). 

1.  Residuals of a fracture of the left femur

The veteran's postoperative residuals of a left femur 
fracture are rated under 38 C.F.R. § 4.71a, Code 5255.  That 
code provides a 30 percent evaluation for malunion with 
marked knee or hip disability.  A marked hip disability, but 
not a knee disorder, is associated with malunion of the left 
femur.  Since there is no evidence of nonunion of the femur 
or fracture of the surgical neck, higher ratings are not 
possible under this code.  For a higher rating there must be 
hip ankylosis (38 C.F.R. § 4.71a, Code 5250) or limitation of 
flexion of 10 degrees or less (38 C.F.R. § 4.71a Code 5252).  
The evidence does not suggest such findings, even considering 
the effects of pain on use.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 6 Vet.App. 321 (1995).  The evidence shows the 
veteran has good function of the hip, other than a marked 
external rotational deformity which causes a slight catch in 
his gait.  The current 30 percent rating compensates the 
veteran for such problems associated with the healed left 
femur fracture 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

2.  Low back disorder

The veteran's low back disorder is currently rated 10 
percent.

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation. Moderate limitation of motion is rated 20 
percent.  Severe limitation of motion is rated 30 percent.  
38 C.F.R. § 4.71a, Code 5292.

Lumbosacral strain productive of characteristic pain on 
motion is rated 10 percent. It is rated 20 percent when there 
is muscle spasm on extreme forward bending, and unilateral 
loss of lateral spine motion in a standing position.  38 
C.F.R. § 4.71a, Code 5295.

The medical evidence does not show low back muscle spasm or 
unilateral loss of lateral spine motion, and thus an increase 
in the current 10 percent rating is not warranted under Code 
5295 for lumbosacral strain.

The Board has considered whether a higher rating is warranted 
under Code 5292 for limitation of motion of the lumbar spine.  
The low back disorder is currently manifested by pain and 
limitation of motion.  X-rays have shown early degenerative 
changes in the lumbar spine.  Even if arthritis is considered 
part of the condition, such would be rated on the basis of 
limitation of motion.  38 C.F.R. § 4.71a, Codes 5003 
(degenerative arthritis), 5010 (traumatic arthritis).  The 
recent medical evidence shows the veteran has low back 
flexion to 80 degrees, backward extension to 10 degrees, 
lateral bending to 15 to 20 degrees bilaterally, and 
bilateral rotation to 15 degrees.  He has good range of 
motion with respect to forward flexion, but more significant 
limitation of motion in side bending, rotation, and backward 
extension.  The Board finds that, with consideration of the 
effects of pain on use, the limitation of motion of the 
lumbar spine more closely approximates moderate rather than 
slight limitation of motion, supporting a 20 percent rating 
under Code 5292.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 
supra.  The Board concludes that an increased rating to 20 
percent for the low back disorder is warranted.  The benefit-
of-the-doubt rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  A total compensation rating

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis.  Consideration is 
given to such factors as the extent of the service-connected 
disability, and employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.

The veteran is service connected for residuals of a fracture 
of the left femur (rated 30 percent) and a low back disorder 
(rated 20 percent pursuant to the present Board decision).  
The combined rating is 40 percent under the combined ratings 
table.  38 C.F.R. § 4.25.  The veteran does not satisfy the 
percentage requirements of 38 C.F.R. § 4.16(a), although 
consideration has been given to possible entitlement on an 
extraschedular basis under 38 C.F.R. § 4.16(b).  

The question is whether the service-connected disabilities 
preclude the veteran from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet.App. 356 (1991).  For the veteran to prevail 
in his claim for a total compensation rating based on 
individual unemployability, the record must reflect 
circumstances, apart from non-service-connected conditions, 
which place him in a different position than other veterans 
having a combined 40 percent compensation rating.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question is whether 
the veteran, in light of his service-connected disorders, is 
capable of performing the physical and mental acts required 
by employment, not whether he or he can find employment.  Van 
Hoose v. Brown, 4 Vet.App. 361 (1993).

The veteran has a high school education and two years of 
additional technical training.  He has employment experience 
in a variety of jobs including hand sewer, steel fabricator, 
technical school instructor, and oil burner technician.  He 
has not worked since 1993.  There is no indication from the 
record that his service-connected disabilities required more 
intensive treatment around the time he stopped work or since 
then.  His only recent hospitalization has been for non-
service-connected heart disease.  There is no medical 
evidence that he had to quit work because of service-
connected disabilities.  He has recently been awarded SSA 
disability benefits, but such was based on both service-
connected and non-service-connected conditions.

The veteran's service-connected physical disabilities would 
no doubt have an adverse effect upon physically demanding 
work, which may affect the employment for which he has the 
most experience, but he does have technical training and has 
taught in technical fields; this training and experience 
indicates that he should be able to find employment in some 
field which does not require excessive exertional labor.  It 
is also pertinent to note that age and his other significant 
non-service-connected disabilities (e.g., heart disease) may 
not be considered in support of his claim for a total 
compensation rating based on individual unemployability.  
38 C.F.R. § 4.19.

Excluding the adverse effects of non-service-connected 
conditions and advancing age, the weight of the evidence 
shows that the veteran's service-connected disorders do not 
prevent him from performing the physical and mental acts 
required for gainful employment.  While the service-connected 
disorders present some industrial impairment, as reflected by 
the combined 40 percent compensation rating, there are no 
circumstances to place the appellant's case in a different 
position than similarly rated veterans.  Van Hoose, supra.  
Considering the nature and severity of the veteran's service-
connected disorders, and his educational and work background, 
he is still capable of gainful employment. Accordingly, a 
total compensation rating based on individual unemployability 
is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
total compensation rating claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert, supra.



ORDER

Secondary service connection for a psychiatric disorder is 
denied.

An increased rating for residuals of a fracture of the left 
femur is denied.

An increased rating to 20 percent for a low back disorder is 
granted.

A total compensation rating based on individual 
unemployability is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

